Morton, C. J.
Under our system, the administration of the estates of deceased persons, and the power of making decrees necessary for the distribution and settlement of such estates, are within the exclusive jurisdiction of the probate courts of the Commonwealth. The obligation to a distributee assumed by an administrator is “ to pay to such persons as the court may direct any balance remaining in his hands upon the settlement of his accounts.” Pub. Sts. c. 130, § 2. Gen. Sts. c. 94, § 2. This contemplates that an administrator is entitled to be protected by a decree of distribution, passed by the Probate Court, before he can be called upon to divide the balance remaining in his hands among those claiming it as distributees under the statutes. It has been held, that such a decree of the Probate Court is final and conclusive, so far as to protect the administrator who acts in good faith under it. Pierce v. Prescott, 128 Mass. 140. White v. Weatherbee, 126 Mass. 450. Loring v. Steineman, 1 Met. 204. The proper course for a distributee is to apply to the Probate Court for a decree of distribution. Upon the passing of such a decree in his favor, he has a plain remedy against the administrator, who also is fully protected by the decree. Loring v. Steineman, ubi supra.
A judgment of the Superior Court in favor of the plaintiff, in this case, would be conclusive only between the parties. It would not protect the administrator against any other person who might claim to be a distributee, but such person might apply to the Probate Court for a decree of distribution, and, if he succeeded in establishing his claim, the administrator would be obliged to pay him his distributive share. The laws intend that the Probate Court shall have exclusive jurisdiction of the question of distribution, and this excludes the power of the Superior Court to entertain an action at law, brought by a person claiming to be a distributee, before any decree of distribution has been passed.
It can make no difference that, in the case before us, the plaintiff claims to represent the sole heir at law, or that the *56defendant has paid her one half of the balance in his hands. The administrator has the right to have the question whether the plaintiff’s intestate was the sole heir at law, entitled to the whole balance in his hands, tried in the Probate Court, which court alone is competent to render a judgment which will fully protect all parties.

¡Exceptions overruled.